Citation Nr: 1616447	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 Board video hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

2.  The Veteran's tinnitus was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in a September 2010 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), private treatment records, and the statements of the Veteran in support of his claims.  Following the February 2016 Board video hearing the record was held open for 60 days to allow the Veteran to submit any outstanding private treatment records.  The Veteran submitted an undated private treatment record and waived initial RO review of the evidence.  To the extent that there are any other outstanding private medical records following the February 2016 Board video hearing the undersigned Veterans Law Judge asked the Veteran "can I assume if you do not provide the information by that time [the end of the 60 day abeyance period] that it is unavailable and we shouldn't try and get them further, is that a fair assumption?" to which the Veteran responded "yes."  The record was held open and the Veteran submitted a private audiological examination.  Therefore the Board finds the duty to assist the Veteran has been met.  

The Veteran was provided with three VA examinations in June 2011, August 2013, and April 2014.  All three VA examinations indicated that the Veteran could not or would not cooperate and therefore the examiners could not provide an opinion without resulting to mere speculation.  Because VA cannot conduct a VA examination without the cooperation of the Veteran, results from his hearing loss and tinnitus examinations, which may have demonstrated the existence of a nexus between the Veteran's hearing loss, tinnitus, and his active service, and a current diagnosis of tinnitus with a nexus between tinnitus and active service is unavailable.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding the duty to assist is not a one-way street).  As the Veteran was afforded three separate VA examinations in two separate facilities, and given the opportunity to cooperate with the examiners the Board finds the duty to assist the Veteran has been met. 
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss disability due to exposure to loud noise during service.  For the reasons that follow service connection for bilateral hearing loss is denied. 

An essential element of a claim for service connection is competent credible evidence of a current disability.  The Veteran provided three private audiograms.  An August 2010 audiogram from the Estates Audiology Hearing center indicated that the Veteran had profound hearing loss bilaterally and "long standing asymmetry due to noise exposure..."  The audiological evaluation in August 2010 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
85
90
LEFT
70
80
90
95
100

A May 2011 private audiogram indicated the Veteran had "profound" hearing loss in both ears.  This audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
75
90
100
100
LEFT
95
80
95
100
100

An undated private audiogram submitted by the Veteran in March 2016 noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
90
100
90
LEFT
85
75
90
100
100

The Veteran met the definition of a hearing loss disability for VA purposes on all three examinations.  38 C.F.R. § 3.385.  However, in order to be entitled to service connection the Veteran's current disability must have been incurred coincident with service.  The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service, or is otherwise related to his military service.  

The Veteran submitted a September 2010 claim indicating that his bilateral hearing loss disability began in 1954, while he was in service.  In a September 2010 statement the Veteran indicated that his hearing loss was a result of working around loud noises in the engine room without any hearing protection.  In an August 2011 notice of disagreement the Veteran indicated that his hearing loss was more specifically a result of an explosion that occurred while he was aboard the U.S.S Francis M. Robinson.  The Veteran was provided a February 2016 Board video hearing where he testified his hearing loss began in service, when a charge went off next to where he was sitting, which caused his left eardrum to burst and bleed.  The Veteran indicated he sought treatment for it on board the ship and indicated that the incident was likely unrecorded because the treatment provider was likely not to take the effort to record it. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was listed as FN (Fireman).  The Veteran's STRs contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  

The Veteran's October 1951 enlistment examination did not contain any complaints of ear problems and the Veteran's hearing was noted as normal.  An October 1951 STR noted that the Veteran ears were noted as normal bilaterally, including the condition of the ear drum.  In an August 1952 STR the Veteran indicated "To the best of my knowledge I have not sustained injury or illness that is damaging to my health during this reserve training cruise."  In a February 1953 Report of Medical History the Veteran endorsed being in good condition.  A February 1953 Active Duty examination noted no problems with the Veteran's ears or perforation of the ear drums.  The Veteran's hearing was noted as normal.  The Veteran's sick call treatment record, showed that the Veteran reported to sick call repeatedly between March 1953 and December 1954.  Specifically, the Veteran was seen four times aboard the U.S.S. F.M. Robinson in November and December of 1954 for a dislocated shoulder.  The Veteran's January 1955 separation examination did not indicate that the Veteran had any problems with his ears or perforation of the ear drums.  The Veteran's hearing was noted as normal.
   
The Veteran was afforded three VA examinations in June 2011, August 2013, and April 2014, to determine the severity and etiology of his current hearing loss disability.  All three VA examinations contained unreadable results as the Veteran would not or could not cooperate with the examiners.  

The Veteran received a June 2011 VA examination for his hearing loss.  The Veteran reported that he was exposed to acoustic trauma from a depth charge explosion while on active duty.  He also reported post service noise exposure from heavy engines and weapons fire from hunting.  The examiner measured pure tone threshold values and concluded that valid thresholds could not be obtained because the "[V]eteran would not or could not respond consistently to speech or pure tone stimuli."

The Veteran was afforded an additional VA examination in August 2013.  The examiner stated the Veteran was "reinstructed and counseled regarding the poor agreement of test findings but the inconsistencies were not resolved.  These findings are consistent with a non-organic component to his hearing status.  Behaviorally, despite indicating he is lost without his hearing aids, he was able to converse with the examiner with no difficulty.  Because of the inconsistencies in test findings, no opinions regarding hearing loss and/or tinnitus may be provided without resorting to mere speculation."

The Veteran submitted an October 2013 VA form 9, which stated the June 2011 and August 2013 VA examinations were invalid.  The Veteran indicated he was cooperating, he just could not hear anything as a result of his hearing loss.  The Veteran requested to be scheduled for a VA examination at a different location.

As a result of this request the Veteran received an April 2014 VA examination with a different examiner in a different location.  The Veteran reported "playing war while in service and a shot was fired and he was exposed to the noise with head leaning on ship.  The explosion caused bleeding in the ear and thinks it ruptured eardrum."  The Veteran reported post service he was exposed to loud noises in the form of fire arms when hunting recreationally.  The Veteran's pure tone threshold "could not be tested" (CNT) bilaterally.  The examiner indicated that these results were not valid for rating purposes, as the Veteran "could not or would not respond consistently to speech or pure tone stimuli.  Positive Stenger results.  Patient could respond to instructions at conversational speech level yet reported 0% [word recognition score] at 100db."  The examiner noted the Veteran had a significant change in hearing threshold while in service bilaterally, seemingly based on the Veteran's reporting of the in service noise exposure.  The examiner indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because he could not obtain reliable volunteered thresholds from the Veteran.  The examiner noted that the Veteran's hearing loss did not exist prior to service and that his exit military examination in 1953 was consistent with normal hearing.

The three private audiograms submitted by the Veteran do not support a nexus between the Veteran's bilateral hearing loss disability and his active service.  The August 2010 audiogram was the only audiogram which contained any discussion of a possible etiology stating "long standing asymmetry due to noise exposure..."  However, the audiologist does not indicate what specific noise exposure, whether in service or post service, caused the hearing loss, therefore it is not probative evidence that the Veteran's bilateral hearing loss disability is etiologically related to his active service.  

The only evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in service noise exposure comes from his own lay statements.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that he has trouble hearing; however, the Board finds that the Veteran is not competent to diagnose hearing loss that is disabling for VA purposes and is not competent to provide the etiology of his current hearing loss disability.  

The preponderance of the evidence is against a finding that the Veteran had a hearing loss disability for VA purposes during active service.  His January 1955 separation examination noted his ears were normal, and the Veteran's STRs are silent for complaints of a ruptured ear drum while aboard the U.S.S. F.M. Robinson in 1954 (while noting on-going complaints of a dislocated shoulder while aboard the U.S.S. F.M. Robinson in 1954).  The preponderance of the evidence is also against a finding that a hearing loss disability manifested to a compensable degree within the one-year presumptive period following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran's assertion that he had hearing loss while in service and continuously since is deemed not credible; therefore, such assertions cannot serve to establish service connection, to include on the basis of continuity of symptomatology since service.  The Veteran's statements are made in conjunction with an application for disability compensation benefits pertaining to what he experienced over fifty years ago.  See Curry v. Brown, 7 Vet. App. 59 (1994).  In addition, the VA audiological examination reports suggest that the Veteran's report with respect to his hearing loss is inconsistent and includes a non-organic component. 

Based on a review of the evidence of record, the preponderance of the evidence is against a finding that the Veteran's current hearing loss is related to his service.  As discussed above, the only evidence that supports the claim in this regard are the Veteran's contentions; however these statements are not credible.  Thus, they are not probative evidence in support of the Veteran's claim.  The June 2011, August 2013, and April 2014 VA examiners were unable to provide an opinion with regard to a nexus between the Veteran's hearing loss and active service.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A §5107.


IV.  Tinnitus 

The Veteran contends that he has tinnitus that is related to in service acoustic trauma.  The Board has conducted a careful review of the record, and concludes for the reasons that follow, that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of tinnitus which became manifest or otherwise originated during his period of service (or within one year of service) or is otherwise related to his military service.  

As noted above the Veteran was provided three VA examinations.  The Veteran's reports of tinnitus were noted in the June 2011 and April 2014 VA examination reports.  The June 2011 VA examiner indicated that he was unable to provide an opinion as to the Veteran's tinnitus because the Veteran "would not or could not respond consistently to speech or pure tone stimuli."  The August 2013 VA examiner indicated "Because of the inconsistencies in test findings, no opinions regarding hearing loss and/or tinnitus may be provided without resorting to mere speculation."  The April 2014 VA examiner indicated that he could not obtain reliable thresholds from the Veteran; therefore, he was unable to provide an opinion as to his tinnitus.  The three private audiograms submitted by the Veteran do not contain any mention or diagnosis of tinnitus. 

Additionally, the Board acknowledges the Veteran's contention in his October 2013 VA form 9 that the VA examiner's inability to obtain an accurate audiological examination should not cause them to be unable to provide an opinion as to tinnitus as they are separate disorders.  However, all three VA examiners independently indicated that they were unable to provide an opinion as to tinnitus without a complete audiological evaluation.  The Board finds all three VA examiner's medical opinions as to the ability to provide an opinion as to tinnitus, probative evidence of record.  

The only evidence which supports a current diagnosis of tinnitus with a nexus to the Veteran's active service is his lay testimony.  The Veteran submitted a September 2010 claim indicating that he had bilateral ringing in his ears, which began in 1954, while in service.  In a September 2010 statement the Veteran indicated that his tinnitus was a result of his working around loud noises in the engine room without any hearing protection.  During the April 2014 VA examination the Veteran reported intermittent tinnitus in his left ear that began in 1984, over twenty years after his separation from service.  At the February 2016 Board video hearing the Veteran described his tinnitus as similar to "an air conditioner running or blowing."   

The Board acknowledges the Veteran's reports of having tinnitus in service.  He is competent to describe symptoms capable of lay observation.  The first recorded medical evidence of tinnitus is the fifty years after separation, following acknowledged post service noise exposure, including exposure to heavy engines and weapons fire from hunting (see June 2011 VA examination).  

The Board finds that the Veteran's statements that he has had tinnitus since service lack credibility.  See Curry, 7 Vet. App. 59 (1994).  His statements are inconsistent as he has provided inconsistent onset dates for his tinnitus, stating it began in-service in 1954 in his September 2010 claim, and reporting to the April 2014 VA examiner that it began in 1984.  Consequently, the Board finds that the Veteran's assertion that he has had symptoms of tinnitus since service less than credible.  Thus, they are not probative evidence in support of the Veteran's claim.  

Based on a review of the evidence of record, the Board finds that the Veteran does not have tinnitus which is related to service.  As noted above, the Veteran failed to cooperate with the VA examiners, therefore an opinion to tinnitus was unable to be secured, and the claim must be considered based on the evidence of record.  There is no probative evidence of record which indicates a nexus between tinnitus and the Veteran's active service.  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for tinnitus.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


